Citation Nr: 0100250	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-19 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of the veteran's thoracolumbar spine 
scoliosis, currently evaluated as 40 percent disabling.  

2.  Evaluation of the veteran's post-operative left (minor) 
third and fourth metacarpal shaft fracture residuals, 
currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active service from December 1992 to August 
1997.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, established service connection for 
thoracolumbar scoliosis; assigned a 40 percent evaluation for 
that disability; established service connection for 
post-operative left (minor) third and fourth metacarpal shaft 
fracture residuals; and assigned a noncompensable evaluation 
for that disability.  The veteran is represented in this 
appeal by the Paralyzed Veterans of America, Inc.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected spinal 
and left finger disabilities.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as evaluation of the 
veteran's spinal and left finger disabilities.  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  


REMAND

The veteran asserts that the record supports assignment of 
evaluations in excess of 40 percent and noncompensable for 
his thoracolumbar spine disability and post-operative left 
third and fourth finger fracture residuals, respectively.  In 
his May 1999 notice of disagreement, the veteran advanced 
that his service-connected spinal disability rendered him 
wheelchair-bound and his left third and fourth metacarpal 
fracture residuals were manifested by limitation of motion 
and loss of left handgrip strength.  

In reviewing the report of a July 1998 Department of Veterans 
Affairs (VA) examination for compensation purposes, the Board 
observes that the veteran was noted to be scheduled for a 
lumbar fusion to be performed at the Miami, Florida, VA 
Medical Center during the week following the examination.  
Clinical documentation of the cited procedure is not of 
record.  While the examination report mentions the veteran's 
post-operative left hand fracture residuals, the examiner 
made no specific findings as to the left third and fourth 
fingers.  A September 1998 VA treatment record states that 
the veteran was prescribed home modifications to allow for 
wheelchair accessibility.  

In reviewing a similar factual scenario, the Court has held 
that the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  The Court has directed further that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that additional 
development of the record would be helpful in resolving the 
issues raised by the instant appeal.  

In reviewing a similar factual scenario wherein a veteran 
sought an increased evaluation for a musculoskeletal 
disability, the Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2000), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO may not have 
considered the applicability of 38 C.F.R. § 4.40 (2000) to 
the evaluations of the veteran's thoracolumbar spine and left 
finger disabilities.  Accordingly, the case is REMANDED for 
the following:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his thoracolumbar spine 
disability and post-operative left third 
and fourth metacarpal fracture residuals 
since March 1998 including the names and 
addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after March 
1998, including that provided at the 
Miami, Florida, VA Medical Center, be 
forwarded for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected thoracolumbar 
spine disability and post-operative left 
(minor) third and fourth metacarpal shaft 
fracture residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's thoracolumbar spine disability 
and left finger fracture residuals and 
any associated pain with a full 
description of the effect of the 
disabilities upon his ordinary and 
vocational activities.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner or 
examiners.  The examination report should 
reflect that such a review was conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his original 
claim for compensation benefits will be 
decided upon the evidence of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

6.  The RO should then readjudicate the 
evaluations for the veteran's 
thoracolumbar spine scoliosis and 
post-operative left (minor) third and 
fourth metacarpal shaft fracture 
residuals with express consideration of 
the applicability of 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2000) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991) and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 


law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


